Citation Nr: 1547265	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-15 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected mood disorder, not otherwise specified (NOS), for the period prior to January 24, 2014, and in excess of 70 percent thereafter.
 
2.  Entitlement to total disability based on individual unemployability (TDIU) for the period prior to January 24, 2014.


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent


ATTORNEY FOR THE BOARD

Cheri D. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1991 to October 1991, and January 1993 to March 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina. 

In the September 2011 rating decision, the RO granted service connection and assigned an initial 50 percent for mood disorder, NOS, effective January 5, 2011.  In the March 2014 rating decision, the RO granted a higher 70 percent rating for the service-connected mood disorder, NOS, effective January 24, 2014.  While the RO has assigned a higher rating for the Veteran's service-connected mood disorder, NOS, because higher ratings are available before and after January 24, 2014, and the Veteran is presumed to seek the maximum available benefit, the claim for a higher initial rating for mood disorder, NOS remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Also, in the March 2014 rating decision, the RO granted the Veteran entitlement to TDIU with an effective date of January 24, 2014.  In April 2014, the Veteran filed a notice of disagreement with the effective date for the grant of TDIU.  The RO issued a statement of the case in September 2014, and since that time the Veteran has not filed a substantive appeal to the Board on that issue.  Given that the TDIU issue has been bifurcated, and the Veteran did not perfect his appeal as to his effective date for TDIU, the Board finds that this issue is not before the Board. 

In July 2014, the Veteran's representative attended an informal conference with a Decision Review Officer; a copy of the report is associated with the record.  

The Board has reviewed Veteran's electronic claims files, to include Virtual VA and the Veterans Benefit Management System (VBMS).


REMAND

The Veteran was last afforded a VA psychiatric examination in January 2014.  Subsequently, in March 2014, June 2014, and in September 2014, the Veteran was hospitalized for the treatment of various psychiatric disorders.  Although the January 2014 examination is far from stale, the additional hospitalizations for treatment of his psychiatric disorder suggests that the severity of the Veteran's mood disorder, NOS, symptoms are more severe than shown in the January 2014 VA examination report.  Thus, a remand is necessary to afford the Veteran a new and contemporaneous VA examination to assess the current severity of his service-connected mood disorder, NOS.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Prior to scheduling the above examination, all outstanding VA hospital and medical records should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the Veteran should be given another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence pertinent to the claims on appeal that is not currently of record can be obtained.

2.  Obtain all outstanding, pertinent VA hospital and medical records, to include inpatient hospitalizations from March 2014, June 2014, and September 2014, with the claims file.  If any requested outstanding records cannot be obtained, the Veteran should be notified. 

3.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected mood disorder, NOS.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner designated to examine the Veteran.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should make specific findings as to the extent and frequency of all mood disorder, NOS symptoms, and the opinion should address how the frequency, severity, and duration of those symptoms affect the Veteran's occupational and social impairment.  The examiner should provide a Global Assessment of Functioning (GAF) score, as well as a discussion of the meaning of such score.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

